Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 5, 2018

                                      No. 04-16-00806-CR

                                       Roger SALDANA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 15-08-00031-CRF
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER

        On December 29, 2017, this court ordered the parties to file written responses to concerns
raised in that order regarding appellant’s motions to supplement the appellate record. After
receiving the responses, the court ordered the motions would be carried with the appeal and
resolved by the submission panel. On April 4, 2018, the State filed a motion seeking to
withdraw its response to our prior order and opposing the requested supplementation. The State’s
motion will be CARRIED WITH THE APPEAL and resolved by the submission panel.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court